 CATALYTICINDUSTRIAL MAINTENANCE CO.CatalyticIndustrialMaintenanceCompanyandOil,Chemical and AtomicWorkersInternationalUn-ion, AFL-CIOCatalytic Industrial Maintenance CompanyandUnionBoilermakers Distrito 3 de Puerto Rico, AFL-CIO,Petitioner.Cases24-CA-3063 and24-RC-4205March 13, 1974SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn September24, 1973,Administrative Law JudgeHarryH.Kuskin issued the attached Decision.ThereafterOil,Chemical and Atomic WorkersInternational Union,AFL-CIO,filed exceptions anda supporting brief,and a brief in answer to the cross-exceptions.CatalyticIndustrialMaintenance Com-pany filed cross-exceptions and a brief in support ofthe Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.In view of our decision to revoke the CertificationofRepresentativeheretoforeissuedinCase24-RC-4205,we have reconsidered our Decision andOrder issued in Case 24-CA-3063,196 NLRB 228,and we have decided to dismiss the complaint in itsentirety.ORDERPursuant to the National Labor Relations Act, asamended,theNationalLaborRelationsBoardadopts as its Order the recommended Order of theAdministrative Law Judge and hereby orders thatthe Certification of Representative heretofore issuedin Cases 24-RC-4205 be,and it hereby is, revoked.IT IS FURTHER ORDERED that the Board's Decisionand Order, reported at 196 NLRB 228 be, and ithereby is, vacated and the underlying complaint inthat proceeding,Case 24-CA-3063 be, and it herebyis, dismissed in its entirety.IThe Employer then had a contract with Oxochem to do most of thelatter's maintenance work.2His title has since then been changed to that of Administrative LawDECISIONSTATEMENT OF THE CASE641HARRY H. KUSKIN, Administrative Law Judge: This is apostcertification proceeding in the above-entitled matter.Upon a motion to revoke certification filed herein byCatalytic Industrial Maintenance Company, herein calledthe Employer or Catalytic, the Board, on May 17, 1973,issued an Order Remanding Proceeding to RegionalDirector for Hearing, and a hearing was thereafter heldbefore the undersigned at Hato Rey, Puerto Rico, on July18 and 19, 1973. The circumstances leading up to thispostcertification proceeding were as follows: On July 30,1971, the Board issued its Decision and Certification ofRepresentative, affirming the Regional Director's ReportandRecommendation on Objections and ChallengedBallots dated May 7, 1971, and certifying the Intervenor,Oil,Chemical and Atomic Workers International Union,AFL-CIO, as the exclusive bargaining representative in aunit of themaintenanceand service employees of theEmployer at the Oxochem Enterprise project' within theCorco complex at Penuelas, Puerto Rico, excluding alloffice clerical employees, service and maintenance tempo-raryemployees,professionalemployees, guards andsupervisors as defined in the Act. Thereafter, the Employerfiled a motion to revoke certification and for other relief,which the Board denied on September 10, 1971. Subse-quent thereto, on October 29, 1971, the Employer filed amotion to revoke certification and for otherreliefbased onnewly discovered evidence and changed circumstances,and the Intervenor filed a motion in opposition. OnNovember 8, 1971, the Board also denied this motion ofthe Employer. The next development occurred on Decem-ber 29, 1971, when Trial Examiner Morton D. Friedman2issued his Decision, in Case 24-CA-3063, finding that theEmployer had violated Section 8(a)(5) of the Act byrefusing to bargain with the Intervenor as the certifiedrepresentative of its employees in the aforesaid unit. Heexpressly noted therein that, "if the [Intervenor] performssome overt act that would be in conflict with its position ascertified representative of [the Employer's] employees,then the [Employer] could apply to the Board in a propermanner for the revocation of the [Intervenor's] certifica-tion."On April 7, 1972, the Board adopted the recom-mended order in that decision. On November 21, 1972,while the Board's petition for enforcement of that orderwas pending in the United States Court of Appeals for theFirstCircuit, the Employer filed the instant motion torevoke certification, contending that the Intervenor hereinhad committed an "overt act"inconsistentwith its positionas the exclusive bargaining representative of the employeesin the certified unit by distributing a leaflet stating itsintention, in negotiations with Oxochem, to seek anincreasein the number of Oxochemmaintenanceperson-nel.3According to the Employer, this would necessarilyhave meant the elimination of its employees from theOxochem jobsite. On December 5, 1972, the Board deniedtheEmployer'sinstantmotion torevoke certification.Judge and he shall be referred to hereinafter as such.3Local 2 of theIntervenor has been the exclusive bargaining agent ofOxochem's production and maintenance employees since 1970.209 NLRB No. 101 642DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, in the light of an affidavit from Ronald J. Grey,an Oxochem supervisor, in support of the Employer'scontentions in its motion to revoke, filed by the Employeron December 6, 1972, and in light of an affidavit by EfrainVelazquez, the area director of the Intervenor, filed by thelatter on December 8, 1972, admitting the posting of theleaflet, but denying any intent on the part of the Intervenorto force cancellation of the Catalytic'smaintenancecontract with Oxochem, the Board, on January 29, 1973,moved the United States Court of Appeals for the FirstCircuit to remand the unfair labor practice proceeding forfurther consideration of the instant motion to revokecertification in light of the above-mentioned affidavits.Thereupon, on April 17, 1973, the court granted theBoard's motion and ordered the Board to hold a hearingon the issue of whether the Intervenor has engaged in an"overt act" in conflict with its representation obligations totheEmployer's employees in the unit at the Oxochemproject. The Board, having accepted the remand requestedby it, thereupon issued, on May 17, 1973, its heretoforementionedOrderRemanding Proceeding to RegionalDirector for Hearing. The order directed that the hearingbe held before an Administrative Law Judge "on the issueof whether the Intervenor or its agents have engaged in anyovert acts, particularly the distribution of the June 9, 1972,leaflet,which would be in conflict with its representationobligations to the Employer's employees [at the Oxochemproject]and thus would warrant revocation of theIntervenor's certification."Upon the entire record, including my observation of thewitnesses, including their demeanor while on the witnessstand, and after due consideration of the briefs of theEmployer and the Intervenor, I make the following:FINDINGS OF FACTThe Oxochem Complex and its Manner ofOperationThe Employer is engaged in Puerto Rico in theperformance of industrial maintenance. One of its custom-ers is Oxochem Enterprises, which operates a petrochemi-cal complex on the south shore of Puerto Rico in what iscommonly called the Corco Petrochemical Complex area.Oxochem Enterprises is anoint venture between Common-wealth Petroleum Company, herein called Corco, and W.R.Grace Chemical Company. Corco itself has a petro-chemical complex, and in the same area are the P.P.G.Petrochemical complex and the Puerto Rico OlefinsPetrochemical complex.Oxochem Enterprises began operations about September1970.Since that time, Oxochem has employed mostlyproduction people and four maintenance people at thiscomplex.Itsmaintenancepeople are so distributedthroughout the three shifts that only one maintenanceemployee is on the job at any one time. Since the inceptionof operations, the Employer has been doing the day-to-dayand other maintenance at this complex for Oxochem,consistingof preventive maintenance or routinemainte-nance in order to obviate failure of any piece ofequipment; emergency or unplannedmaintenance due to afailure of an equipment component either outside the usualworking hours, or suddenly during working hours, and forwhich additionalmaintenancepeople are brought in onshort notice, if needed; cleanup jobs in the office andaround the fences, and so forth;and minorconstruction,which is referred to as "capital type work." In addition tofurnishing hourly-paid employees to perform this work, theEmployer supplies its own salaried supervision and staff-support people, thereby performing the complete functionofmaintenancein the areasdescribed above. It has doneso pursuant to a cost-plus contract with Oxochem whichexpired on April 23, 1973. Since that date, Oxochem andtheEmployer have negotiated the terms of a secondcontract, which has been referred by the parties to the jointventure for approval. At the time of the hearing, Oxochemand the Employer were "working under the terms of theold contract vis-a-vis fees,in general terms."As to the nature and size of the Employer'smaintenanceunit at the Oxochem complex from September 1970 untilthedistributionof the June 9, 1972, leaflet by theIntervenor, the record shows the following: Werner Poelk,who was project superintendent for the Employer atOxochem from June 1970 through January 1972, and wasmanager ofmaintenancefor the Employer at the time ofthishearing,gave uncontradicted testimony, which Icredit,thatstartupoperationsby the Employer atOxochem began in September of 1970 and lasted for aboutamonth and a half; that, during that period, theEmployer's total complement of hourly paid employees,i.e., the nonsupervisory employeesin maintenance, reachedamaximumof 98 employees; that thereafteran almostconstant decrease in this complement occurred until thecomplement stabilized at a force which varied, exceptduring emergencies or plant turnarounds, from about 33 to50; 4 that, during emergencies, there could be as many asabout 100 hourly paidmaintenanceemployees working forthe Employer; and that, during annual turnarounds whichusually lasted about a week and a half, the Employer hadabout 60 to 70 hourly paidmaintenanceemployees on itspayroll.And with particular reference to the situation onJune 9, 1972, there is credible testimony by Ronald J.Grey,Oxochem's superintendent of engineering andmaintenance,that the Employer actually had on the jobthat day 33 hourly paid employees, that 2 such employeeswere absent, and that, of this full complement of 35 hourlypaid employees, which comprised the certified unit, 9 werelaborers who were unskilled, while the rest were skilled;and further that the Employer also had on the project thatday 24 salaried peopleconsistingof supervisors and othertypes of staff and support people, I salaried person beingabsent,making anoverallemployer complement atOxochem of 60 individuals.5 It is further apparent, and Ifind,on the basis of other uncontradicted and creditedtestimony of Grey, that this complement on June 9, 1972,which was a Friday, was typical of the size of theEmployer's work force at Oxochem during the period of4Poelk testified that, if this figure was ever exceeded, it was only by oneEmployer which was delivered to him by the Employer duringthe morningor two people.of June 9, 1972, and which, he testified, he checkedout at the time and5Grey referred, in the course of this testimony, to a force report of thefound to be correct The report is in evidence as Empl Exh. 3 CATALYTICINDUSTRIAL MAINTENANCE CO.May and June preceding that Friday, except for weekendsand holiday periods, when the complement was reducedvery substantially.More specifically, during this period ofapproximately 5 weeks, the number of hourly paidemployees, other than on weekends or during holidayperiods, varied between 32 and 37, and the number ofsalaried personnel varied between 25 and 28.The Bargaining History at the Oxochem ComplexOxochem has been in bargaining relations with Local 2of the Intervenor with respect to its production andmaintenance employees since October 19, 1970. To datetherehave been two collective-bargaining agreementsbetween Oxochem and Local 26 covering these employees.The first one expired on June 9, 1972, and the second onewas executed the next day, was for a 2-year period, andwas still in effect at the time of the instant hearing. Thesecond contract, like the first, contains a subcontractingclause which reads as follows:THE UNIONrecognizesthat OXOCHEMhas signeda contract with a subcontractor to provide part of itsmaintenance work.Said subcontract terminates onApril 27, 1973.OXOCHEM agrees not to let or renew subcontracts,prior to negotiations with the UNION.OXOCHEM further agrees not to use the services ofcontractors to do production work except in cases ofoperation and training needed in the start-up of newunits that may be installed.1.Prior to contracting such work, OXOCHEM willnotify and discuss the contract with THE UNION. It isunderstood that personnel included in the bargainingunit shall not be transferred from their usual occupa-tion and replaced by personnel not included in thebargaining unit.2.Under noconditions can a member of thebargaining unit(UNION)be placed under the ordersor supervision of the personnel of a contractor.3.It is agreed that Maintenance men who areplaced on sl-ift will be of a classification not lower than«B—Itwas during the negotiations for this second contract thatthe overt act of distributing the leaflet, which isin issueherein, occurred. The relevant details of these negotiationsshall be discussed hereinafter.To be noted, at this point, are these additional develop-6As it would appear that the Intervenor was in charge of the unionnegotiations for these contracts,I shall refer to the Intervenor hereinafterrather than Local 2 when I discuss these negotiationsTThe petition was filed on September25, 19708Both these meetings took place before the Intervenor was certified bythe Board herein. Indeed,the meetings occurred during the pendency beforethe Boardof Catalytic's exceptions to the heretofore mentioned RegionalDirector'sReport and Recommendation on Objections,wherein he foundthe objectionsofCatalyticto the election to be without merit andrecommended that the Intervenor be certified.643ments during1970 and 1971,viz.,on September3, 1970,more than a month before the first of these two contractswas executed,and about 3 weeks before the Intervenorfiled its petition in the instant proceeding,7which resultedin its certification as the exclusive bargaining agent ofCatalytic'smaintenance employees,Oxochem and theIntervenor executed a letter of intent to the followingeffect:On April 10, 1971 OXOCHEMagrees to meet withTHE UNIONto discuss the staffing of its maintenancework force. The intentof bothParties being to seek asolution to this problem.The intentof THE UNIONbeing to provide an orderly system to phase outsubcontracting of routine maintenance work. It is thefurther intentof THE UNIONto seek ways and meansto implement a program whereby employees ofsubcontractor would be used only to supplement apermanent maintenance work force during shutdownsand for new constructions.It isthe intent of OXOCHEM to seek a solutionconsistent with its business objectives, relative to thestaffing of its maintenancework force. In the eventagreement is not reached in the interim period, thesubject will be negotiated on the termination date ofthe present Labor Contract.Thereafter, the parties met pursuant to the terms of theletter of intent. According to the findings of AdministrativeLaw Judge Friedman in Case 24-CA-3063, which theBoard adopted, at the secondmeeting,Velazquez, who wasthen the International representative of the Intervenor,"expressed the intent `that if weagree, then they'd start theplans for phasing out the routinemaintenanceby Catalyticand taking over by our own maintenance force' and thatthiswould be accomplished as a start with the transfer of15employees of 'Corco,' a company administrativelyassociatedwithOxochem, whose employeesare alsorepresented by the [Intervenor]"; and at the third suchmeeting on July 19, 1971, Velazquez manifested "theintention to try to persuade Oxochem to perform its ownmaintenancework by employing individuals both fromCorco and from [the Employer]."s I note, too, thatVelazquez, during his testimony before me, acknowledgedthat the purpose of these meetings was that of "phasing outthe regularmaintenance."I come now to the developments during thebargaining in1972 between Oxochem and the Intervenor for a secondcontract. The only witness in this proceeding who attendedthese bargaining negotiations was Velazquez, who was thenthe International representative of the Intervenor.Withparticularreference to what occurred prior to andCatalytic,the Employer herein, urges, in its brief,that Ishouldnow find,after a review of the evidence in the proceeding before Administrative LawJudgeFreedman, that Velazquez was aware of the Regional Director'srecommended certification when the above statements were made at theJuneand July1971 meetings.and that these statements should therefore beviewed as a positive act inconsistent with the RegionalDirector'srecommended certification.Suffice itto saythat it is implicit inAdministrativeLaw Judge Freedman's findings and conclusions,which theBoardadopted,that the date of the Board's certification was the criticaldate and not the date of the Regional Director's recommended certification. 644DECISIONSOF NATIONALLABOR RELATIONS BOARDincluding the distribution of the leaflet, he testified, insubstance, as follows: One of the original proposals, ofwhich there were about 15, was that the number of in-house maintenance employees of Oxochem be increasedfrom 4 to 30. Another original proposal was that theSeptember 3, 1970, letter of intent be carried forward withthe resulting contract. In the course of the discussions thatthey had concerningincreasingthe in-house maintenanceforce, he told the representatives of Oxochem that if theymoved over 30 hourly paid maintenance employees fromthe Employer and added them to the in-house maintenanceemployees of Oxochem, there would be 50 hourly paidmaintenanceemployeesremainingwith the Employer. Therepresentatives of Oxochem did not dispute his statementthat the Employer then had 80 hourly paidmaintenanceemployees in its employ at the Oxochem complex, but tookthe position "right from the beginning" that "we are notgping to move over anybody from Catalytic."9 As of June8, this proposal was one of about 10 items still outstanding.At this juncture, this proposal, as well as others, wasrevised downward by the Intervenor and submitted to therepresentatives of Oxochem. As no agreement resulted, theIntervenor posted copies of the June 9, 1972 leaflet 10 at theOxochem complex and distributed copies to its members atthat complex and at other petrochemical complexes in thearea.The record shows that, in the leaflet, the Intervenorset forth Oxochem's last offer, its revised proposals inresponse thereto, the failure of agreement, and the factsthat it had obtained the intervention of a conciliator, that itdid not know whether Oxochem would agreeto a meetingwith the conciliator, that a strike effective at 12:01 a.m.,Saturday, June 10, 1972, had been authorized by thepresidentof the Intervenor, and that an emergencymeeting ofthe board of directors of Local 2 was beingcalled for the following morning at 7:15 a.m. in the Corcocafeteria.The critical language here appears in part (b) ofthe section entitled "Increase in the Working Force." Thetext of that section, the first part of which refers to aproposal toincreasethe production employees and is notin issue herein, reads as follows:(a)We proposed a total of 10 per shift in Process.Before we were asking for 12 operators on each shift.(b)We proposed a total of 20inmaintenance.Beforewe were askingfor a total of 30.The leaflet makes no mention of the Intervenor's proposal9 It is patentthat Velazquez' testimony concerning his representations tothe negotiatorsfor Oxochem as tothe sizeof Catalytic'smaintenance unit atthe Oxochem complex does not comport with myfindings heretofore as tothe actual sizeof Catalytic'smaintenance unit during thisperiod.Andalthough he testified further,during cross-examination,that he was giventhe figures,which he mentioned during these negotiations,by members whowere in theCatalyticmaintenance unit, with whomhe met four orfive timesduring theperiodof these negotiations at such places as thejobsite, the ElGungulen Bar,and his office,Inote thathe didnot identify theseindividuals In the light of theabove,and since it taxes one's credulity tobelieve thatVelazquezwould not have known the facts relating to thissignificant aspect of the negotiations at thevery time when the Unionproposed the transfer, I do notcredit this part ofhis testimony relating tothese negotiations,although I findcredible the rest of his testimony as tothese negotiations.10The leaflet,in Spanish, is in evidence as partof EmplExh l; thewith respect to the letter of intent which the Intervenor hadbeen urging theretofore and which Oxochem was opposing.As already noted, agreement was reached by thenegotiating parties on June 10, 1972, and this agreementwas still in effect at the time of the instant hearing.According to Velazquez, although the Intervenor did notprevail on this revised work force proposal, it was able,through this method of pressuring for an increase in thework force, to get Oxochem to include in the resultingagreement the subcontracting provision which has been setforth herein. And as to the letter of intent, which was notcarried along with this resulting agreement, Velazqueztestified that he "let the Letter of Intent out" at that timebecause of Oxochem's agreement "not to cut out Catalyticunilaterally." It is, however, apparent from an examinationof the subcontracting provision in the resulting agreementthat it does not so provide.The Asserted Reasons for Seeking the Transfer ofMaintenance Employees in the Certified Unit tothe In-House Production and Maintenance Unit ofOxochemVelazquez testified, in substance, that the Intervenor'sparamount concern in this connection was to guard againstthe unilateral cancellation by Oxochem of the Employer'scontract as the maintenance subcontractor on the Oxo-chem jobsite with the resulting loss of jobs to itsmembership, as had happened prior thereto at the PPGcomplex when PPG cancelled a similar contract with theEmployer; ti and that, in consequence, the Intervenor tookthe position that, should a unilateral cancellation occur,Oxochem had to take over Catalytic's maintenanceemployees as its own employees. He testified further thatthe Intervenor sought at that time to have some mainte-nance employees at Catalytic transferred to Oxochem'sproduction and maintenance unit, in which it was thebargainingagent,inorder to prevent such unilateralcancellation and to gear the negotiations toward gettingOxochem to agree, as Oxochem had in the prior agreementbetween them, "not to let or renew subcontracts prior tonegotiations with the [Intervenor]."I find unconvincing Velazquez' testimony above that thetransfer of some maintenance employees at Catalytic toOxochem's production and maintenance unit was pro-posed, in part, in order to prevent such umlateralcancellation.Rather does it appear that the transferproposal, if accepted by Oxochem, would have broughtEnglish translation thereof is in evidence as Empl. Exh. 2iiThe Employerasserts that "a violent strikeofCatalyticwhichoccurredat those PP.G premises (duringMarch19721 aswell as theOxochem premises,and the premises of Olefin's petro-chemical complex,brought aboutthe cancellationof Catalytic'ssubcontract"The recordshows, in this connection,that, pursuant to unfair labor practice chargesfiledby the Employer,a complaint issued, in Cases 24-CC-149 and24-CB-803, alleging that the Intervenor had committed acts at thesecomplexes in violation of Sec.8(b)(IXA) and 8(bX4)(i) and(ii)(B) of theAct, andthat the matter was thereafter settled on the basis of theIntervenor's agreeing,without admittingliabilityfor the actions alleged, topost notices to the effect that it will cease and desist from the conductalleged in the complaint.Iperceive no warrant for holding,without more, astheEmployer impliedly contends herein,thatthe foregoing supports aconclusion that the Intervenor itself brought about the cancellation ofEmployer's contract by P P G. CATALYTICINDUSTRIAL MAINTENANCE CO.nearer the date of the phasing out of Catalytic's mainte-nance unit on the project. Indeed, that the latter was theintent behind this proposal of the Intervenor is under-scored by the fact that, during most of these negotiationswith Oxochem, i.e., until shortly before the second contractwas entered into, the Intervenor was seeking a renewal ofthe letter of intent of September 3, 1970, which stated, inrelevant part, "The intent of the [Intervenor] being toprovide an orderly system to phase out subcontracting ofroutine maintenance (i.e. every-day maintenance) work.12It is the further intent of the [Intervenor] to seek ways andmeans to implement a program whereby employees of thesubcontractor be used only to supplement a permanentwork force during shutdowns and for new constructions."In all the circumstances, I conclude and find that theIntervenor's intent. during the bargaining over its proposalthat Oxochem agree to enlarge the in-house maintenanceforce,was that of getting Oxochem to phase out thesubcontracting of routine maintenance work being done byCatalytic for Oxochem and to fill in the void by enlargingitsown maintenance force through the employment ofmaintenance employees from Catalytic's certified unit atOxochem. I am satisfied, too, and find that had theIntervenor prevailed in this original or revised proposal,Catalytic's continuance as a subcontractor doing mainte-nance work would have been placed in serious jeopardyand that Catalytic's elimination from the Oxochem projectwould have been a strong likelihood. This is apparent from(1) the fact, as found herein, that during the period of thesenegotiations the number of maintenance employees in thecertified unit of Catalytic at the Oxochem project variedbetween 32 and 37, and that this was typical of the size ofunit,except during emergency periods and yearly plantturnaround situations, and (2) the convincing and credibletestimony herein of Grey and Poelk that eliminating either20 or 30 of this number would have resulted in theelimination of the Catalytic subcontract because it wouldnot have been economically feasible for Catalytic tocontinue working on the Oxochem project with the smallnumber of personnel remaining. In this connection, bothGrey and Poelk stressed the difficulties which would thenexistwith respect to supervision, administration, andtraining, due to the existence of a small contingent ofmaintenance personnel at Catalytic and a larger contingentofmaintenance employees at Oxochem, as well as theproblems attendant upon coordinating two working forceswhich would be interdependent.Developments Between Oxochem and Catalytic intheWake of All the ForegoingThe Employer admits, in its brief, that the Intervenor hastaken no positive action inconsistent with the certificationherein since June 10, 1972, the date of the signing of thecollective-bargaining agreement between Local 2 of theIntervenor and Oxochem. In this connection, as appearsfrom my findings heretofore, after the aforesaid agreementwas signed the following occurred: (1) Oxochem and theEmployer entered into negotiations for a new subcontract12Poelk testified credibly that, on June 9, 1972, 6 of the 35 employeesthen comprisingthe Employer's complement of maintenance employeeswere doing other than routine maintenance work, and that, if the entire645to replace their prior subcontract which expired in April1973, and the terms of a new subcontract were agreed uponseveralmonths before the instant hearing; and (2) thesubcontractwas thereupon referred by Oxochem forapproval to Corco and W. R. Grace Chemical Company,which companies operate Oxochem Enterprise as a jointventure,and has yet to be approved for signature.According to Grey, "basically the reason [for this inaction]is that our agents [of the joint venture companies] don'twant to sign the contract because they are waiting to seewhat the final position of the [Intervenor] will be withregard to the subcontracting problem and the problem weare having which is personified by this hearing."Analysis and ConclusionsThe United States Court of Appeals for the First Circuitissued two decisions, which are here relevant, in the case ofN. L. R. B. v. David Buttrick Company,the second decisionhaving issued after remand to the Board of its decisiontherein for further consideration. As here, that proceedingrequired consideration of the allegations by the subjectemployer of a conflict of interest on the part of thebargaining agent. In the first decision in 361 F.2d 300, 307(C.A. 1, 1966), the court listed, as controlling considera-tionsin casesof this type, the following:(1) it is the innate danger to be guarded against;(2) the existence of this danger does not require proofof abuse of trust, so long as there is sufficient powerand temptation to commit such abuse; (3) such adanger, if proximate enough, without evidence ofpresent abuse, can poison the collective bargainingprocess by subjecting every issue to the questioning ofulteriormotives; (4) where such proximate dangerexists, it isnot exorcised by the mereexistenceof otherlegal remedies such as those created by anti-trustlegislation; and (5) the keystone freedom required onthe part of a local union seeking to become an exclusivecollective bargaining agent is the freedom to concludesuch bargaining negotiations free of the suspicion thatit is motivated by any purpose other than its loyalty tothe employees it represents.In the second decision in 399 F.2d 505, 507 (C.A. 1, 1968),the court said further:There is a strong public policy favoring the free choiceof a bargaining agent by employees. This choice is notto be frustrated. There is a considerable burden on anon-consenting employer, in such a situation as this, tocome forward with a showing that danger of a conflictof interest interfering with the collective bargainingprocess is clear and present.While the court there found against the subject employer,itdid so because "on this record we cannot find aproximate danger of infection of the bargaining process."It is apparent from all my findings heretofore that thecomplement were toreach 40 employees,there would be about7 employeesdoing other than routine maintenance work. 646DECISIONS OF NATIONALLABOR RELATIONS BOARDpurpose that the Intervenor admittedly had, before itscertification on July 31, 1971, as the bargaining agent ofCatalytic'smaintenance employees on the Oxochemjobsite, of not having Catalytic's maintenance employeesdo the routine maintenance work on that jobsite astheretofore,was again in evidence thereafter in May andJune 1962 during the negotiations between Oxochem and itto replace the initial contract between them, which was toexpire on June 9, 1972. This purpose manifested itself, asmy findings herein show, in (1) the union proposal,through all but the last I or 2 of the approximately 25bargaining sessions, that, in addition to the contractresulting from these negotiations, the contracting partiescarry forward the letter of intent theretofore entered intoby them on September 3, 1970, which says, in relevant part,that "the intent of the [Intervenor is] to provide an orderlysystem to phase out subcontracting of routinemaintenancework"; (2) the Intervenor's demands, during the bargain-ing,thatOxochem's in-housemaintenance force beexpanded very substantially, asking, at first, that that forcebe expanded from 4 to 30, and then revising the demandsto an expansion to 20, the additional employees to comefrom the certified unit at Catalytic, which demands werewithdrawn at the last bargainingsession;and (3) the overtact herein of distribution by the Intervenor of the June 9,1972, leaflet to its members at the Oxochem jobsite and toothermembers at other petrochemical complexes in thearea, which leaflet set forth the latest union demands uponOxochem, including the initial and the revised demand foran increased in-house maintenance force. While it is truethat this purpose was not realized, in that thestatus quoasto size of unit was maintained in the resulting contractbetween the Intervenor and Oxochem, and in that theunion efforts to carry along with that resulting contract theletter of intent of September 3, 1970, also proved abortive,what is significant here is that the above overt act occurredand further that, as found herein, had the union positionprevailed, Catalytic's continuance as a subcontractor doingmaintenance work on the Oxochem jobsite would havebeen placed in serious jeopardy, and Catalytic's elimina-tion from the Oxochem jobsite would have been a stronglikelihood. Accordingly, I am persuaded that the overt act13 I am cognizant in this connection of the fact that the Intervenor hastaken no positive action inconsistent with its certification herein since June10,1972,the date on which its negotiations with Oxochem ended inagreement However, I find no warrant for inferring therefrom a disavowalof its demonstrated purpose to work for the dissolution of the certified unithereinof the Intervenor consisting of its June 9, 1972, leaflet,which it posted and distributedin the manner foundherein, when viewed in the light of the context from whichitarose,warrants a finding,which I make here,that theIntervenor has acted inconsistently with its representationobligations to the employees in the certified unit.Although Velazquez made the statement at the hearingin the related 8(a)(5) proceeding before AdministrativeLaw Judge Friedman that the Intervenor's policy is not towork for the dissolution of a unit which it represents, I ampersuaded, and find, on the basis of my findings above,that the Intervenor has here demonstrated a purpose towork for the dissolution of the certified unit herein. Thatthis purpose did not abate with the signing of the contractby Oxochem and the Intervenor is apparent from thefollowing testimony of Velazquez, during cross-examina-tion,explaining why the letter of intent was not mentionedamong the Intervenor's demands in the June 9, 1972leaflet: "I believe we did not include that one because wehad already decided that we were not going to press it, butthemembership always knew that we wanted to have peopletransferred from Catalytic to Oxochem."[Emphasis sup-plied.]Accordingly, I conclude and find that the evidencepreponderates in favor of a finding that the Intervenor has,by the aforesaid conduct, created a proximate danger ofinfection of the bargaining process.13RecommendationIn view of my findings above, it follows that theEmployer's motion to revoke certification, filed herein onNovember 21, 1972, has merit. Accordingly, I recommendthat the motion be granted.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thisremanded proceeding, I hereby issue the following recom-mended:ORDER t4The certification of representative heretofore issued inthis case is hereby revoked.14 In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulationsof the NationalLabor Relations Board,the findings,conclusions and recommendedOrdershall, asprovidedin Sec. 102.48 of theRules and Regulations,be adopted by the Board and become its findings,conclusions, and order,and all objectionsthereto shall be deemed waivedfor all purposes